El Juez Asociado Señor Aldrby,
emitió la opinión del tribunal.
*315Resolvimos este recurso gubernativo el 18 de enero de este año confirmando la resolución recurrida del registrador en la parte en que lo fue, pero se nos pidió la reconsideración de nuestra resolución, entre otros motivos, porque tenía un error en el nombre del ejecutante. Esa equivocación existió y accedimos a la reconsideración, que ba estado sin decidir basta abora porque en ese tiempo se planteó una de las cues-tiones de este recurso en otro asunto al que luego haremos referencia.
Pedro Orcasitas Muñoz siguió juicio ejecutivo hipotecario contra Miguel A. Martín Noya y vendida en pública subasta la finca gravada fué adjudicada a Benigno Díaz Pérez, quien presentó su título para inscripción en el registro. El regis-trador se negó a inscribir ese documento porque la finca apa-rece inscrita a nombre de Juan Rodríguez Naranjo, persona distinta del demandado, que no ba sido parte en el procedi-miento ni ba sido requerida de pago. Contra esa negativa in-terpuso Benigno Díaz Pérez este recurso gubernativo.
Como al presentarse para inscripción el título del recu-rrente se bailaba inscrita en el registro la finca a nombre de Juan Rodríguez Naranjo, persona distinta del demandado, procedió correctamente el registrador al negar la inscripción, porque el artículo 20 de la Ley Hipotecaria dispone que para inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales, deberá constar previamente inscrito o anotado el derecho de la persona que otorgue o en cuyo nombre se baga la transmi-sión o gravamen; y ordena que en caso de resultar inscrito aquel derecho a favor de persona distinta de la que otorgue la transmisión o gravamen, los registradores denegarán la inscripción solicitada.
El otro particular referente a lo que debe hacerse cuando la finca hipotecada es vendida por el deudor a tercera persona mientras se substancia el juicio ejecutivo contra él, ba sido considerado y resuelto el día 11 de este mes y año en el caso de Arroyo v. Zavala (pág. 269), cuya doctrina es aplicable al *316presente, por no constar en este caso que la persona que com-pró en esas circunstancias fué requerida de pago.

La nota recurrida debe ser confirmada.

El Juez Asociado Señor. HuteMson está conforme con la resolución.